IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JEREMY MICHAEL ANTHONY,                    : No. 36 WM 2015
                                           :
                    Petitioner             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
BRENDA L. TRITT,                           :
                                           :
                    Respondent             :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of August, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for Special Relief in the Form of Injunction are DENIED.